Statement by the President
Ladies and gentlemen, I would like first of all to ask for your understanding and to apologise for the fact that the session is starting so late, but I was only told two minutes ago that I will be asked to make a statement on a very sad event. I would like to make this statement now with your consent.
It is with great sadness and outrage that we have heard today about events in the town of Winnenden in Baden-Württemberg in Germany, where fifteen people were tragically killed at the Albertville secondary school. The perpetrator, a seventeen-year-old former student at the school, later committed suicide. During a shootout at a supermarket in the town, two policemen who were in pursuit of the perpetrator were injured.
On behalf of the European Parliament I would like to express my deepest condolences and my solidarity with the families and all the relatives of the victims, who are innocent young students and three teachers from the school.
This tragedy takes place only six months after a similar terrible gun rampage at a school in Kauhajoki in Finland. As responsible politicians in the European Union and in all the Member States, it is our task to do everything we possibly can to ensure that acts like this are anticipated at an early stage and prevented from occurring, if this is something that we can influence.
We are also shocked by another tragic event in the state of Alabama in the United States, where a gunman on the rampage shot at least ten people before turning his gun on himself.
I would like once again to express on behalf of everyone here our deepest sympathy and our solidarity with the victims and their families. I would be grateful if you would take time to remember those who have been killed.
(The House rose and observed a minute's silence)